Citation Nr: 1618300	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  16-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer and/or rectal cancer metastatic to the bladder, to include as secondary to herbicide exposure and/or contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was initially diagnosed with prostate cancer.  However, it appears that he was later diagnosed with a primary anal canal carcinoma which metastasized to his bladder.  The September 2014 rating decision originally denied service connection for both prostate and rectal cancers and, in October 2014, the Veteran appeared to limit his appeal to prostate cancer.  However, the Veteran continued to pursue service connection for his prostate and rectal cancers based on theories of exposure to herbicides and/or contaminated water at Camp Lejeune.  In light of the intertwining of cancers and service connection theories - and with consideration of the Veteran's terminal status - the appeal has been characterized more broadly to encompass all the cancers he is claiming were caused by herbicide exposure and/or contaminated water at Camp Lejeune.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board finds that further AOJ action on the Veteran's contentions regarding his exposure to herbicides in service is warranted.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  Applicable legal authority further provides that the diseases listed at 38 C.F.R. § 3.309(e) (2015) which have been determined to be etiologically related to herbicide exposure, the diseases shall have become manifest to a degree of 10 percent or more at any time after service (with an exception not applicable to this case).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2015).  The identified diseases include prostate cancer.  38 C.F.R. § 3.309(e). 

Furthermore, VA's Adjudication Procedures Manual, M21-1, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the DMZ in Korea.  See M21-1, Part IV, Subpart ii, 1.H.7.a. 

Associated with the Veteran's claim file are his DD Form 214 and service treatment and personnel records.  The Veteran's service personnel records show that the Veteran served in Naha, Okinawa.  Nevertheless, in September 2014, the AOJ issued a Formal Finding that it was unable to verify the Veteran's alleged herbicide exposure in service because the Veteran did not provide specific details concerning such exposure.  Subsequently, in a February 2016 statement, the Veteran stated that herbicides were sprayed in the north training area and along the roadway where he was stationed in Okinawa.  The Veteran's statement was accompanied by an article alleging the use of defoliants in Okinawa.

In the instant case, the AOJ has not followed VA's directives in developing the Veteran's claim relating to his alleged herbicide exposure in Okinawa, Japan. Specifically, the AOJ has neglected to furnish the Veteran's description of herbicide exposure, detailed above, to the C&P Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  

As an initial step, the Veteran is to be requested to provide the approximate dates, location, and nature of the alleged exposure.  If such information is obtained, the AOJ should furnish the Veteran's detailed description of exposure to VA's Compensation and Pension (C&P) Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides.  

Therefore, the Board finds that the AOJ should attempt to verify the Veteran's alleged herbicide exposure during his service in Japan by following the procedures set forth in VA's adjudication manual.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  Concerning the Veteran's alleged herbicide exposure in Japan, follow the guidance at M21-1, Part IV, Subpart ii, 1.H.7.a and request from the C&P Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested in Japan during the time the Veteran was stationed there.  

If the Veteran's exposure is not verified by the request to the C&P Service verification should be sought from JSRRC.  In this regard, forward a list of the Veteran's service dates and duty locations, and the Veteran's contentions (if any) regarding the nature of his exposure to herbicides in Japan to JSRRC, and request verification of his exposure to herbicides.  The AOJ should specifically provide JSRRC a copy of the articles alleging use and storage of herbicide in Okinawa received in March 2016.  

3.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

